DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “markings that define a signature of a material removal procedure” which are “scratches or scores” in claims 1 and 7 and the “markings define a signature of a grinding procedure” in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 recites that “the first filter layer has a first thickness and the second filter layer has a second thickness different from the first thickness.” However, the specification is silent to any first filter layer having a different thickness from a second filter layer. Rather, as can be seen from e.g. Fig. 4, each of the filter layers 38 have the same thickness. Such a feature is also described in e.g. Paragraphs 0032-0033. Additionally, although there is disclosure of layers having “varying thicknesses” in Paragraph 0040, these filters are thinned and there is no evidence that they would have different thicknesses once thinned. More compellingly, this recitation in Paragraph 0040 is directed to the overall filters, not the individual filter layers as claimed.
While the substrate may have a different thickness from the filter layers, or the molding compound may have a different thickness than the filter layers, there is no evidence in the originally filed specification that applicant was in possession of a device having two filter layers with different thicknesses as required by the claims. Thus, the claimed limitation is not supported.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites that “the markings define a signature of a grinding procedure.” It is unclear if the marking is merely intended to be a result of a manufacturing process, or if there is intended to be some specific structure required for the marking, or an intended use of the marking. Moreover, as any “marking” that has a different structure from that of the color filter layers could be “a signature of a material removal procedure,” the metes and bounds of the claim are unclear, as it is impossible to discern what structures are encompassed by the claims.
While the markings are clearly defined in claim 1 as scratches or scores, such a feature is absent from claim 5. As such, it is unclear whether some additional feature is required to be considered “a signature of a grinding procedure” or if any “signature of a material removal process” would read on the claimed limitation.
For the purposes of examination, any molding compound with a different structure than the optical filters will be interpreted as reading on the claimed limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathai et al. (PCT-Pub No. WO 2016/099531 A1; hereinafter – “Mathai”) in view of Katou et al. (U.S. PG-Pub No. 2014/0085597; hereinafter – “Katou”).
Regarding claim 1, Mathai teaches an array of optical filters having a front side and a back side comprising:
a first optical filter (312) comprising a first substrate having a back surface coincident with the back side of the array and a first filter layer having a front surface coincident with the front side of the array, the first optical filter having a first sidewall extending from the front side to the back side, the first optical filter configured to pass a first range of optical wavelengths (See e.g. Fig. 3; Paragraphs 0015 and 0024-0026);
a second optical filter (314) comprising a second substrate having a back surface coincident with the back side of the array and a second filter layer having a front surface coincident with the front side of the array, the second optical filter having a second sidewall extending from the front side to the back side, the second optical filter configured to pass a second range of optical wavelengths different from the first range (See e.g. Fig. 3; Paragraphs 0015 and 0024-0026); and
a molding compound (332) between the first sidewall of the first optical filter and the second sidewall of the second optical filter, the molding compound being coplanar with the front surfaces of the first and second optical filter layers and being coplanar with the back surfaces of the first and second substrates (See e.g. Fig. 3; Paragraphs 0024-0026),
wherein that the back surfaces of the first and second substrates and a back side of the molding compound comprise markings that define a signature of a material removal procedure (See e.g. Fig. 3; Paragraphs 0024-0026).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Mathai teaches an epoxy molding compound separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Mathai anticipates the claim.
Although Mathai teaches markings defining a signature of a material removal procedure, Mathai fails to explicitly disclose that the markings comprise scores or scratches.
However, Katou teaches a patterned retardation film comprising first and second substrates and a molding compound (1, 3, 4), wherein the back surfaces of the first and second substrates and a back side of the molding compound comprise markings that define a signature of a material removal procedure, the markings comprising scores or scratches (See e.g. Figs. 7 and 25; Paragraphs 0172-0174, 0180-0181, 0353, 0355, 0412, 0467, 0471, and 0478).
Katou teaches these scores or scratches in order to “produce a pattered alignment film which is capable of producing a high-quality patterned retardation film” (Paragraph 0180) both “with ease and in large quantities” (Paragraph 0009).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the array of Mathai with the scratches or scores of Katou in order to “produce a pattered alignment film which is capable of producing a high-quality patterned retardation film” both “with ease and in large quantities,” as in Katou (Paragraphs 0009 and 0180).
Moreover, Examiner notes that providing markings on the array that comprise scratches or scores is merely an aesthetic design choice of the array, related only to the ornamentation of the device with no mechanical function. It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP 2144.04).
Regarding claim 5, Mathai in view of Katou teaches the array of optical filters of claim 4, as above.
Mathai further teaches that the markings define a signature of a grinding procedure (See e.g. Fig. 3; Paragraphs 0024-0026).
Additionally, Katou further teaches that the markings define a signature of a grinding procedure (See e.g. Figs. 7 and 25; Paragraphs 0172-0174, 0180-0181, 0353, 0355, 0412, 0467, 0471, and 0478).
Katou teaches these scores or scratches in order to “produce a pattered alignment film which is capable of producing a high-quality patterned retardation film” (Paragraph 0180) both “with ease and in large quantities” (Paragraph 0009).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the array of Mathai with the scratches or scores of Katou in order to “produce a pattered alignment film which is capable of producing a high-quality patterned retardation film” both “with ease and in large quantities,” as in Katou (Paragraphs 0009 and 0180).
Moreover, Examiner notes that providing markings on the array that comprise scratches or scores is merely an aesthetic design choice of the array, related only to the ornamentation of the device with no mechanical function. It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP 2144.04).
Furthermore, regarding the limitation that the markings “define a signature of a grinding procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Alternatively, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Mathai teaches an epoxy molding compound separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Mathai anticipates the claim.
Regarding claim 22, Mathai in view of Katou teaches the array of optical filters of claim 1, as above.
Mathai further teaches that the first filter layer has a first thickness and the second filter layer has a second thickness different from the first thickness (See e.g. Fig. 4; Paragraphs 0027-0030).
Claim(s) 1-3, 5, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (U.S. Patent No. 4,741,963; hereinafter – “Wada”) in view of Katou et al. (U.S. PG-Pub No. 2014/0085597; hereinafter – “Katou”).
Regarding claim 1, Wada teaches an array of optical filters having a front side and a back side comprising:
a first optical filter (RF) comprising a first substrate having a back surface coincident with the back side of the array and a first filter layer having a front surface coincident with the front side of the array, the first optical filter having a first sidewall extending from the front side to the back side, the first optical filter configured to pass a first range of optical wavelengths (See e.g. Fig. 4a; C. 5, L. 55 – C. 6, L. 40);
a second optical filter (GF) comprising a second substrate having a back surface coincident with the back side of the array and a second filter layer having a front surface coincident with the front side of the array, the second optical filter having a second sidewall extending from the front side to the back side, the second optical filter configured to pass a second range of optical wavelengths different from the first range (See e.g. Fig. 4a; C. 5, L. 55 – C. 6, L. 40); and
a molding compound (BM) between the first sidewall of the first optical filter and the second sidewall of the second optical filter, the molding compound being coplanar with the front surfaces of the first and second optical filter layers and being coplanar with the back surfaces of the first and second substrates (See e.g. Fig. 4a; C. 6, L. 41-48),
wherein the back surfaces of the first and second substrates and a back side of the molding compound comprise markings that define a signature of a material removal procedure (See e.g. Fig. 4a; C. 6, L. 41-48).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Wada teaches a black absorbing layer separating the filters which can be formed by a material removal process such as a lithography process and satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Wada anticipates the claim.
Although Wada teaches markings defining a signature of a material removal procedure, Mathai fails to explicitly disclose that the markings comprise scores or scratches.
However, Katou teaches a patterned retardation film comprising first and second substrates and a molding compound (1, 3, 4), wherein the back surfaces of the first and second substrates and a back side of the molding compound comprise markings that define a signature of a material removal procedure, the markings comprising scores or scratches (See e.g. Figs. 7 and 25; Paragraphs 0172-0174, 0180-0181, 0353, 0355, 0412, 0467, 0471, and 0478).
Katou teaches these scores or scratches in order to “produce a pattered alignment film which is capable of producing a high-quality patterned retardation film” (Paragraph 0180) both “with ease and in large quantities” (Paragraph 0009).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the array of Wada with the scratches or scores of Katou in order to “produce a pattered alignment film which is capable of producing a high-quality patterned retardation film” both “with ease and in large quantities,” as in Katou (Paragraphs 0009 and 0180).
Moreover, Examiner notes that providing markings on the array that comprise scratches or scores is merely an aesthetic design choice of the array, related only to the ornamentation of the device with no mechanical function. It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP 2144.04).
Regarding claim 2, Wada in view of Katou teaches the array of optical filters of claim 1, as above.
Wada further teaches that the first substrate comprises glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Regarding claim 3, Wada in view of Katou teaches the array of optical filters of claim 1, as above.
Wada further teaches that the second substrate comprises glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Regarding claim 5, Wada in view of Katou teaches the array of optical filters of claim 4, as above.
Wada further teaches that the markings define a signature of a grinding procedure (See e.g. Fig. 4a; C. 6, L. 41-48).
Additionally, Katou further teaches that the markings define a signature of a grinding procedure (See e.g. Figs. 7 and 25; Paragraphs 0172-0174, 0180-0181, 0353, 0355, 0412, 0467, 0471, and 0478).
Katou teaches these scores or scratches in order to “produce a pattered alignment film which is capable of producing a high-quality patterned retardation film” (Paragraph 0180) both “with ease and in large quantities” (Paragraph 0009).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the array of Wada with the scratches or scores of Katou in order to “produce a pattered alignment film which is capable of producing a high-quality patterned retardation film” both “with ease and in large quantities,” as in Katou (Paragraphs 0009 and 0180).
Moreover, Examiner notes that providing markings on the array that comprise scratches or scores is merely an aesthetic design choice of the array, related only to the ornamentation of the device with no mechanical function. It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP 2144.04).
Furthermore, regarding the limitation that the markings “define a signature of a grinding procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Alternatively, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Wada teaches an epoxy molding compound separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Mathai anticipates the claim.
Regarding claim 21, Wada in view of Katou teaches the array of optical filters of claim 1, as above.
Wada further teaches that the front side of the first filter layer is exposed (See e.g. Fig. 4a; C. 5, L. 55 – C. 6, L. 40).
Claim(s) 1, 5-7, 9-11, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (U.S. Patent No. 7,294,439; hereinafter – “Kawaguchi”) in view of Katou.
Regarding claim 1, Kawaguchi teaches an array of optical filters comprising:
a first optical filter comprising a first substrate (4, 4R) comprising a first substrate having a back surface coincident with the back side of the array (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46) and an optical filter layer (2R) having a front surface coincident with the front side of the array, the first optical filter having a first sidewall extending from the front side to the back side, the first optical filter configured to pass a first range of optical wavelengths (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46);
a second optical filter having a second substrate (4G) having a back surface coincident with the back side of the array and a second optical filter layer (2G), the second optical filter having a front surface coincident with the front side of the array the second optical filter having a second sidewall extending from the front side to the back side, the second optical filter configured to pass a second range of optical wavelengths different from the first range (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46); and
a molding compound (5) between the first sidewall of the first optical filter and the second sidewall of the second optical filter, the molding compound being coplanar with the front surfaces of the first and second optical filter layers and being coplanar with the back surfaces of the first and second substrates (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46),
wherein the back side of the optically transparent substrate and a back side of the molding compound comprise markings that define a signature of a material removal procedure (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Kawaguchi teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Kawaguchi anticipates the claim.
Although Kawaguchi teaches markings defining a signature of a material removal procedure, Mathai fails to explicitly disclose that the markings comprise scores or scratches.
However, Katou teaches a patterned retardation film comprising first and second substrates and a molding compound (1, 3, 4), wherein the back surfaces of the first and second substrates and a back side of the molding compound comprise markings that define a signature of a material removal procedure, the markings comprising scores or scratches (See e.g. Figs. 7 and 25; Paragraphs 0172-0174, 0180-0181, 0353, 0355, 0412, 0467, 0471, and 0478).
Katou teaches these scores or scratches in order to “produce a pattered alignment film which is capable of producing a high-quality patterned retardation film” (Paragraph 0180) both “with ease and in large quantities” (Paragraph 0009).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the array of Kawaguchi with the scratches or scores of Katou in order to “produce a pattered alignment film which is capable of producing a high-quality patterned retardation film” both “with ease and in large quantities,” as in Katou (Paragraphs 0009 and 0180).
Moreover, Examiner notes that providing markings on the array that comprise scratches or scores is merely an aesthetic design choice of the array, related only to the ornamentation of the device with no mechanical function. It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP 2144.04).
Regarding claim 5, Kawaguchi in view of Katou teaches the array of optical filters of claim 4, as above.
Kawaguchi further teaches that the markings define a signature of a grinding procedure (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Additionally, Katou further teaches that the markings define a signature of a grinding procedure (See e.g. Figs. 7 and 25; Paragraphs 0172-0174, 0180-0181, 0353, 0355, 0412, 0467, 0471, and 0478).
Katou teaches these scores or scratches in order to “produce a pattered alignment film which is capable of producing a high-quality patterned retardation film” (Paragraph 0180) both “with ease and in large quantities” (Paragraph 0009).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the array of Kawaguchi with the scratches or scores of Katou in order to “produce a pattered alignment film which is capable of producing a high-quality patterned retardation film” both “with ease and in large quantities,” as in Katou (Paragraphs 0009 and 0180).
Moreover, Examiner notes that providing markings on the array that comprise scratches or scores is merely an aesthetic design choice of the array, related only to the ornamentation of the device with no mechanical function. It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP 2144.04).
Furthermore, regarding the limitation that the markings “define a signature of a grinding procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Alternatively, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Wada teaches an epoxy molding compound separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Mathai anticipates the claim.
Regarding claim 6, Kawaguchi in view of Katou teaches the array of claim 1, as above.
Kawaguchi further teaches that the molding compound has a thickness from the front side of the optical filter layer to the back side of the optically transparent substrate in a range of greater than 5 μm (C. 6, L. 15-23).
Kawaguchi teaches that the molding compound has a thickness of greater than 5 μm such that “color-converted output light of a desired intensity can be obtained” (C. 6, L. 15-23) in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning” (C. 2, L. 27-29).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Kawaguchi such that the molding compound has a thickness in the claimed range of 50 μm to 500 μm as suggested by Kawaguchi such that “color-converted output light of a desired intensity can be obtained” in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning,” as in Kawaguchi (C. 2, L. 27-29; C. 6, L. 15-23), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification would merely require a change of size of the elements that is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 7, Kawaguchi teaches an optical filter comprising:
an optically transparent substrate (4, 4R) having a front side and a back side (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46);
an optical filter layer (2R) on the front side of the optically transparent substrate (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46); and
a molding compound (5) deposited on a sidewall of the optically transparent substrate and a sidewall of the optical filter layer, the molding compound comprising a different material from a material of the optically transparent substrate (C. 6, L. 63 – C. 7, L. 6; C. 8, L. 54 – C. 9, L. 6), the molding compound being coplanar with the back side of the optically transparent substrate and a front side of the optical filter layer (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46),
wherein the back side of the optically transparent substrate and a back side of the molding compound comprise markings that define a signature of a material removal procedure (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Kawaguchi teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Kawaguchi anticipates the claim.
Although Kawaguchi teaches markings defining a signature of a material removal procedure, Mathai fails to explicitly disclose that the markings comprise scores or scratches.
However, Katou teaches a patterned retardation film comprising first and second substrates and a molding compound (1, 3, 4), wherein the back surfaces of the first and second substrates and a back side of the molding compound comprise markings that define a signature of a material removal procedure, the markings comprising scores or scratches (See e.g. Figs. 7 and 25; Paragraphs 0172-0174, 0180-0181, 0353, 0355, 0412, 0467, 0471, and 0478).
Katou teaches these scores or scratches in order to “produce a pattered alignment film which is capable of producing a high-quality patterned retardation film” (Paragraph 0180) both “with ease and in large quantities” (Paragraph 0009).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the array of Kawaguchi with the scratches or scores of Katou in order to “produce a pattered alignment film which is capable of producing a high-quality patterned retardation film” both “with ease and in large quantities,” as in Katou (Paragraphs 0009 and 0180).
Moreover, Examiner notes that providing markings on the array that comprise scratches or scores is merely an aesthetic design choice of the array, related only to the ornamentation of the device with no mechanical function. It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP 2144.04).
Regarding claim 9, Kawaguchi teaches an array of optical filters, the array comprising the optical filter of claim 7, as above.
Kawaguchi further teaches that the array comprises a second optical filter having a second optically transparent substrate (4G) and a second optical filter layer (2G), the second optical filter laterally spaced from the optical filter with the molding compound intervening between the optical filter and the second optical filter (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Regarding claim 10¸Kawaguchi teaches the array of claim 9, as above.
Kawaguchi further teaches that a back side of the second optically transparent substrate being coplanar with the back side of the optically transparent substrate (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Regarding claim 11, Kawaguchi teaches the optical filter of claim 7, as above.
Kawaguchi further teaches that the optical filter layer has a thickness from the front side of the optical filter layer to the back side of the optically transparent substrate in a range of greater than 5 μm (C. 6, L. 15-23)
Kawaguchi teaches this thickness of greater than 5 μm such that “color-converted output light of a desired intensity can be obtained” (C. 6, L. 15-23) in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning” (C. 2, L. 27-29).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Kawaguchi such that the optical filter layer has a thickness in the claimed range of 5 μm to 100 μm such that “color-converted output light of a desired intensity can be obtained” in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning,” as in Kawaguchi (C. 2, L. 27-29; C. 6, L. 15-23), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification would merely require a change of size of the elements that is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 13, Kawaguchi in view of Katou teaches the optical filter of claim 7, as above.
Kawaguchi further teaches that the front side of the optical filter layer and the backside of the optically transparent substrate are exposed, and wherein the molding compound completely surrounds the sidewall of the optical filter layer and the optically transparent substrate (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Regarding claim 21, Kawaguchi in view of Katou teaches the array of claim 1, as above.
Kawaguchi further teaches that the front side of the first filter layer is exposed (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Claim(s) 1, 5, 7, 9-10, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (U.S. Patent No. 6,068,953; hereinafter – “Matsumoto”) in view of Katou.
Regarding claim 1, Matsumoto teaches an array of optical filters comprising:
a first optical filter comprising a first substrate (12) comprising a first substrate having a back surface coincident with the back side of the array (See e.g. Fig. 1; C. 4, L. 54-67) and a first filter layer (13) having a front surface coincident with the front side of the array, the first optical filter having a first sidewall extending from the front side to the back side, the first optical filter configured to pass a first range of optical wavelengths (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-11);
a second optical filter comprising a second substrate (12) comprising a second substrate having a back surface coincident with the back side of the array (See e.g. Fig. 1; C. 4, L. 54-67) and a second filter layer (13) having a front surface coincident with the front side of the array, the second optical filter having a second sidewall extending from the front side to the back side, the second optical filter configured to pass a second range of optical wavelengths (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-11);
a molding compound (14) between the first sidewall of the first optical filter and the second sidewall of the second optical filter, the molding compound being coplanar with the front surfaces of the first and second optical filter layers and being coplanar with the back surfaces of the first and second substrates (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21),
wherein the back side of the optically transparent substrate and a back side of the molding compound comprise markings that define a signature of a material removal procedure (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Matsumoto teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Matsumoto anticipates the claim.
Although Matsumoto teaches markings defining a signature of a material removal procedure, Mathai fails to explicitly disclose that the markings comprise scores or scratches.
However, Katou teaches a patterned retardation film comprising first and second substrates and a molding compound (1, 3, 4), wherein the back surfaces of the first and second substrates and a back side of the molding compound comprise markings that define a signature of a material removal procedure, the markings comprising scores or scratches (See e.g. Figs. 7 and 25; Paragraphs 0172-0174, 0180-0181, 0353, 0355, 0412, 0467, 0471, and 0478).
Katou teaches these scores or scratches in order to “produce a pattered alignment film which is capable of producing a high-quality patterned retardation film” (Paragraph 0180) both “with ease and in large quantities” (Paragraph 0009).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the array of Matsumoto with the scratches or scores of Katou in order to “produce a pattered alignment film which is capable of producing a high-quality patterned retardation film” both “with ease and in large quantities,” as in Katou (Paragraphs 0009 and 0180).
Moreover, Examiner notes that providing markings on the array that comprise scratches or scores is merely an aesthetic design choice of the array, related only to the ornamentation of the device with no mechanical function. It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP 2144.04).
Regarding claim 5, Matsumoto in view of Katou teaches the array of optical filters of claim 4, as above.
Matsumoto further teaches that the markings define a signature of a grinding procedure (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Additionally, Katou further teaches that the markings define a signature of a grinding procedure (See e.g. Figs. 7 and 25; Paragraphs 0172-0174, 0180-0181, 0353, 0355, 0412, 0467, 0471, and 0478).
Katou teaches these scores or scratches in order to “produce a pattered alignment film which is capable of producing a high-quality patterned retardation film” (Paragraph 0180) both “with ease and in large quantities” (Paragraph 0009).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the array of Matsumoto with the scratches or scores of Katou in order to “produce a pattered alignment film which is capable of producing a high-quality patterned retardation film” both “with ease and in large quantities,” as in Katou (Paragraphs 0009 and 0180).
Moreover, Examiner notes that providing markings on the array that comprise scratches or scores is merely an aesthetic design choice of the array, related only to the ornamentation of the device with no mechanical function. It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP 2144.04).
Furthermore, regarding the limitation that the markings “define a signature of a grinding procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Alternatively, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Wada teaches an epoxy molding compound separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Mathai anticipates the claim.
Regarding claim 7, Matsumoto teaches an optical filter comprising:
an optically transparent substrate (12) having a front side and a back side (See e.g. Fig. 1; C. 4, L. 54-67);
an optical filter layer (13) on the front side of the optically transparent substrate (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-11); and
a molding compound (14) deposited on a sidewall of the optically transparent substrate and a sidewall of the optical filter layer, the molding compound comprising a different material from a material of the optically transparent substrate (C. 4, L. 54 – C. 5, L. 21), the molding compound being coplanar with the back side of the optically transparent substrate and a front side of the optical filter layer (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21)
wherein the back side of the optically transparent substrate and a back side of the molding compound comprise markings that define a signature of a material removal procedure (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Matsumoto teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Matsumoto anticipates the claim.
Although Matsumoto teaches markings defining a signature of a material removal procedure, Mathai fails to explicitly disclose that the markings comprise scores or scratches.
However, Katou teaches a patterned retardation film comprising first and second substrates and a molding compound (1, 3, 4), wherein the back surfaces of the first and second substrates and a back side of the molding compound comprise markings that define a signature of a material removal procedure, the markings comprising scores or scratches (See e.g. Figs. 7 and 25; Paragraphs 0172-0174, 0180-0181, 0353, 0355, 0412, 0467, 0471, and 0478).
Katou teaches these scores or scratches in order to “produce a pattered alignment film which is capable of producing a high-quality patterned retardation film” (Paragraph 0180) both “with ease and in large quantities” (Paragraph 0009).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the array of Matsumoto with the scratches or scores of Katou in order to “produce a pattered alignment film which is capable of producing a high-quality patterned retardation film” both “with ease and in large quantities,” as in Katou (Paragraphs 0009 and 0180).
Moreover, Examiner notes that providing markings on the array that comprise scratches or scores is merely an aesthetic design choice of the array, related only to the ornamentation of the device with no mechanical function. It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP 2144.04).
Regarding claim 9, Matsumoto in view of Katou teaches an array of optical filters, the array comprising the optical filter of claim 7, as above.
Matsumoto further teaches that the array comprises a second optical filter having a second optically transparent substrate (12) and a second optical filter layer (13), the second optical filter laterally spaced from the optical filter with the molding compound (14) intervening between the optical filter and the second optical filter (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Regarding claim 10¸ Matsumoto in view of Katou teaches the array of claim 9, as above.
Matsumoto further teaches that a back side of the second optically transparent substrate being coplanar with the back side of the optically transparent substrate (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Regarding claim 13, Matsumoto in view of Katou teaches the optical filter of claim 7, as above.
Matsumoto further teaches that the front side of the optical filter layer and the backside of the optically transparent substrate are exposed, and wherein the molding compound completely surrounds the sidewall of the optical filter layer and the optically transparent substrate (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Regarding claim 21, Matsumoto in view of Katou teaches the optical filter of claim 1, as above.
Matsumoto further teaches the front side of the first filter layer is exposed (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Claim(s) 2-3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathai in view of Katou as applied to claim 1 above, and further in view of Wada.
Regarding claim 2, Mathai in view of Katou teaches the array of optical filters of claim 1, as above.
Mathai further teaches additional substrates and elements that can be made of glass (Paragraphs 0021 and 0027), but fails to explicitly disclose that the first substrate comprises glass.
However, Wada teaches an optical filter comprising a first optical filter (RF) having a substrate made of glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Wada teaches glass as a suitable material that “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” (C. 5, L. 61-67) to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device” (C. 2, L. 44-53).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the array of optical filters of Mathai such that the substrate is made of glass as suggested by Wada such that it “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device,” as in Wada (C. 2, L. 44-53; C. 5, L. 61-67), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 3, Mathai in view of Katou teaches the array of optical filters of claim 1, as above.
Mathai further teaches additional substrates and elements that can be made of glass (Paragraphs 0021 and 0027), but fails to explicitly disclose that the second substrate comprises glass.
However, Wada teaches an optical filter comprising a second optical filter (GF) having a substrate made of glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Wada teaches glass as a suitable material that “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” (C. 5, L. 61-67) to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device” (C. 2, L. 44-53).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the array of optical filters of Mathai such that the substrate is made of glass as suggested by Wada such that it “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device,” as in Wada (C. 2, L. 44-53; C. 5, L. 61-67), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 21, Mathai in view of Katou teaches the array of optical filters of claim 1, as above.
Mathai and Katou fail to explicitly disclose that the front side of the first filter layer is exposed
However, Wada further teaches that the front side of the first filter layer is exposed (See e.g. Fig. 4a; C. 5, L. 55 – C. 6, L. 40).
Wada teaches this exposed front side such that “high contrast display can be attained” (C. 6, L. 16-40).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the array of Mathai such that the front side is exposed as in Wada such that “high contrast display can be attained,” as taught by Wada (C. 6, L. 16-40).
Claim 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathai in view of Katou or Wada in view of Katou, as applied to claim 1 above, and further in view of Kawaguchi et al. (U.S. Patent No. 7,294,439; hereinafter – “Kawaguchi”).
Regarding claim 6, Mathai, Mathai in view of Chen, Wada, and Wada in view of Chen each teaches the array of optical filters of claim 1, as above.
Mathai and Wada fail to explicitly disclose that the molding compound has a thickness from the front side of the array of optical filters to the back side of the array of optical filters in a range of 50 μm to 500 μm.
However, Kawaguchi teaches an array of optical filters having a molding compound (5) deposited on a sidewall of the optical filters (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46), wherein the molding compound has a thickness from the front side of the optical filter layer to the back side of the optically transparent substrate in a range of greater than 5 μm (C. 6, L. 15-23).
Kawaguchi teaches that the molding compound has a thickness of greater than 5 μm such that “color-converted output light of a desired intensity can be obtained” (C. 6, L. 15-23) in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning” (C. 2, L. 27-29).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Mathai or Wada such that the molding compound has a thickness in the claimed range of 50 μm to 500 μm as suggested by Kawaguchi such that “color-converted output light of a desired intensity can be obtained” in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning,” as in Kawaguchi (C. 2, L. 27-29; C. 6, L. 15-23), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification would merely require a change of size of the elements that is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 21, Mathai in view of Katou teaches the array of optical filters of claim 1, as above.
Mathai and Katou fail to explicitly disclose that the front side of the first filter layer is exposed
However, Wada further teaches that the front side of the first filter layer is exposed (See e.g. Fig. 4a; C. 5, L. 55 – C. 6, L. 40).
Additionally, Kawaguchi teaches an array of optical filters having a molding compound (5) deposited on a sidewall of the optical filters, wherein the front side of a first filter layer is exposed (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Kawaguchi teaches this exposed front side in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning” (C. 2, L. 27-29).
Therefore, it would have been further obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Mathai or Wada such that the front side is exposed as suggested by Kawaguchi such that “color-converted output light of a desired intensity can be obtained” in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning,” as in Kawaguchi (C. 2, L. 27-29; C. 6, L. 15-23)
Claim(s) 2-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi in view of Katou, as applied to claim 7 above, and further in view of Wada.
Regarding claims 2-3 8, Kawaguchi in view of Katou teaches the array of claim 1 and the optical filter of claim 7, as above.
Kawaguchi further teaches additional substrates and elements that can be made of glass (C. 4, L. 32-43), but fails to explicitly disclose that the optically transparent substrate comprises glass.
However, Wada teaches an optical filter comprising a first optical filter (RF) having an optically transparent substrate made of glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Wada teaches glass as a suitable material that “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” (C. 5, L. 61-67) to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device” (C. 2, L. 44-53).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the array of optical filters of Kawaguchi such that the substrate is made of glass as suggested by Wada such that it “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device,” as in Wada (C. 2, L. 44-53; C. 5, L. 61-67), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Katou, as applied to claims 1 and 7 above, and further in view of Kawaguchi.
Regarding claims 6 and 11, Matsumoto in view of Katou teaches the array of claim 1 and the optical filter of claim 7, as above.
Matsumoto fails to explicitly disclose that the molding compound has a thickness from the front side of the array of optical filters to the back side of the array of optical filters in a range of 50 μm to 500 μm.
However, Kawaguchi teaches an array of optical filters having a molding compound (5) deposited on a sidewall of the optical filters (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46), wherein the molding compound has a thickness from the front side of the optical filter layer to the back side of the optically transparent substrate in a range of greater than 5 μm (C. 6, L. 15-23).
Kawaguchi teaches that the molding compound has a thickness of greater than 5 μm such that “color-converted output light of a desired intensity can be obtained” (C. 6, L. 15-23) in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning” (C. 2, L. 27-29).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Matsumoto such that the molding compound has a thickness in the claimed range of 50 μm to 500 μm as suggested by Kawaguchi such that “color-converted output light of a desired intensity can be obtained” in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning,” as in Kawaguchi (C. 2, L. 27-29; C. 6, L. 15-23), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification would merely require a change of size of the elements that is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim(s) 2-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view Katou, as applied to claims 1 and 7 above, and further in view of Wada.
Regarding claims 2-3 and 8, Matsumoto in view of Katou teaches the array of claim 1 and the optical filter of claim 7, as above.
Matsumoto fails to explicitly disclose that the optically transparent substrate comprises glass.
However, Wada teaches an optical filter comprising a first optical filter (RF) having an optically transparent substrate made of glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Wada teaches glass as a suitable material that “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” (C. 5, L. 61-67) to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device” (C. 2, L. 44-53).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the array of optical filters of Matsumoto such that the substrate is made of glass as suggested by Wada such that it “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device,” as in Wada (C. 2, L. 44-53; C. 5, L. 61-67), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Katou, Kawaguchi in view of Katou, or Matsumoto in view Katou, as applied to claims 1 and 7 above, and further in view of Matsui.
Regarding claim 22, Wada in view of Katou, Kawaguchi in view of Katou, and Matsumoto in view of Katou each teaches the array of optical filters of claim 1, as above.
Wada, Kawaguchi, Matsumoto, and Katou each fails to explicitly disclose that the first filter layer has a first thickness and the second filter layer has a second thickness different from the first thickness.
However, Mathai teaches bonded filter substrates comprising a first filter layer and a second filter layer wherein the first filter layer has a first thickness and the second filter layer has a second thickness different from the first thickness (See e.g. Fig. 4; Paragraphs 0027-0030).
Mathai teaches these layers with different thicknesses to “enable manufacturing of filter arrays with a higher aggregate yield” (Paragraph 0014).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the array of Katou, Kawaguchi, or Matsumoto such that the filter layers have different thicknesses as in Mathai to “enable manufacturing of filter arrays with a higher aggregate yield,” as taught by Mathai (Paragraph 0014).
Response to Arguments
Applicant's arguments, see pages 7, filed 06/14/2022, with respect to the drawing objections have been fully considered but they are not persuasive.
Applicant argues that “the features of Claims 1, 4, 11, and 17 concerned by the Examiner are described in the specification in a manner that does not necessitates a drawing for the understanding of the subject matter to be patented.” However, Examiner disagrees.
Specifically, 37 C.F.R. 1.83(a) requires that “The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings” (emphasis added). In the instant case, the markings defining a material removal process appear to be contended by Applicant to be an essential part of the invention, and are claimed repeatedly. Thus, such a feature must be claimed as it is necessary for understanding of the subject matter to be patented.
Applicant's arguments, see pages 8-9, filed 06/14/2022, with respect to the rejection(s) of claims 5 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.
Applicant argues that “a skilled artisan would know that ‘markings that define a signature of a material removal procedure’ are structural characteristics, and that the skilled artisan would know, from inspecting the structures of a substrate and a molding compound, whether the substrate and the molding compound comprise the markings that define a signature of a removal procedure” and that “the specification sufficiently describes the features at issue in the present rejections such that the features are not indefinite.” However, Examiner respectfully disagrees.
While the markings are clearly defined in claim 1 as scratches or scores, such a feature is absent from claim 5. As such, it is unclear whether some additional feature is required to be considered “a signature of a grinding procedure” or if any “signature of a material removal process” would read on the claimed limitation.
Specifically, although the specification provides some examples of what might be considered “markings that define a signature of a material removal procedure,” it is unclear what is actually encompassed by this claim limitation, and the metes and bounds are unclear. No specific structure is provided in the claims as to what constitutes such a marking, and one of ordinary skill in the art would not be able to ascertain all of the various possible structures that are encompassed by the claimed markings. For example, unintended debris left over from a material removal process could read on the claimed markings, or even an intentional pattern formed by a lithographic or etching process would read on such markings.
Applicant’s arguments, see pages 10-14, filed 06/14/2022, with respect to the rejection(s) of claim(s) 1 and 7 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Katou, as detailed above.
Specifically, Applicant argues that none of the references disclose the claimed scratches or scores. However, Katou teaches a patterned retardation film comprising first and second substrates and a molding compound (1, 3, 4), wherein the back surfaces of the first and second substrates and a back side of the molding compound comprise markings that define a signature of a material removal procedure, the markings comprising scores or scratches (See e.g. Figs. 7 and 25; Paragraphs 0172-0174, 0180-0181, 0353, 0355, 0412, 0467, 0471, and 0478).
Katou teaches these scores or scratches in order to “produce a pattered alignment film which is capable of producing a high-quality patterned retardation film” (Paragraph 0180) both “with ease and in large quantities” (Paragraph 0009).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the array of the previously cited references with the scratches or scores of Katou in order to “produce a pattered alignment film which is capable of producing a high-quality patterned retardation film” both “with ease and in large quantities,” as in Katou (Paragraphs 0009 and 0180).
Moreover, Examiner notes that providing markings on the array that comprise scratches or scores is merely an aesthetic design choice of the array, related only to the ornamentation of the device with no mechanical function. It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP 2144.04).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Katou et al. (PCT Pub No. WO 2012/157726 A1) teaches a three-dimensional display pattern phase difference film comprising similar scratches or scores.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896